WHEELER, District Judge.
Upon report of the referee the premises in question are apparently the homestead of the bankrupt, in which he has some title remaining from the original redeemable lease to him, of which he was not devested by the state insolvency proceedings, nor by the decree of foreclosure which was redeemed, and upon which his daughters, as heirs of their mother, have an equitable lien through the paying off of the incumbrance by her to save her supposed right, or an equitable title in proportion to the amount paid as a resulting trust arising from payment of so much of* the price upon which the deed was made to him instead of to her. Williams v. Wager, 64 Vt. 326, 24 Atl. 765; Walker v. King, 44 Vt. 601. As the bankrupt was in actual occupation at the time of adjudication, this property came within the jurisdiction of this court as a court of bankruptcy. White v. Schloerb (May 28, 1900) 178 U. S. 542, 20 Sup. Ct. 1007, Adv. S. U. S. 1007, 44 L. Ed.—. If the value of the premises, which is not stated, is not $500 greater than the mortgage given by the bank*783nipt: and the amount paid by tlie mother on the decree, the whole should be set of£ as a homestead; and the question whether she held by virtue of the incumbrance or by a resulting trust would be immaterial to the bankrupt estate. As this fact, and others which may be material, do not appear, the report is recommitted for further findings to be made upon notice. Report recommitted.